Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 6/7/2021 has been entered. Claims 1-20 remain pending in the present application.
As a result of this amendment, the previous 112(b) rejections is being withdrawn.

Response to Arguments
Applicant’s argument regarding the invocation of 112(f) in the previous office actions has been found to be persuasive. Therefore, the 112(f) claim interpretation for claims 12-20 is being withdrawn.
Applicant’s arguments regarding the 103 rejection has also been fully considered, but are moot in view of the new ground of rejection, necessitated by the present amendment.

Claim Objections
Claim 1 recites “a size of the first portion based on the first state associated with the shader”. The examiner suggests that “the shader” should be changed to “the first shader”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2017/0358129), in view of Henry et al. (Pub. No. US 2011/0004644).

Regarding claim 1, Chen discloses a method comprising: 
in response to receiving first data at a first shader of a graphics processing unit (GPU) for processing, identifying a state of a first flag associated with the first shader, the first flag indicating reduced precision calculation (Par. 110. In particular, a shader variable corresponds to the claimed “first data”. Any of the vertex shaders, hull shaders, domain shaders, geometry shaders, and pixel shaders could be equated to the claimed “first shader”. As further disclosed in par. 111, a precision upgrade bit can be associated with a shader. This precision upgrade bit corresponds to ;
in response to identifying that the state of the first flag is a first state (The claimed “first state” corresponds to when the precision upgrade bit has a value of “1”, as illustrated in Fig. 12. In this case, shader variables of the associated shader can be upgraded to a higher-precision format):

.
Chen, however, does not disclose the above strike-through limitation.
In the same field of endeavor, Henry teaches zeroing a portion of a floating point number to generate a modified floating point number, wherein a size of the portion is based on the value (state) of a precision field (flag) (Pars. 38 and 40).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Henry into Chen by using a 2-bit flag to indicate a precision requirement for a shader variable, wherein a portion of the variable is zeroed to generate a modified variable, and the size of the zeroed portion is based on the value of the 2-bit flag. The motivation would have been to preserve a floating point operand's original precision and to employ this preserved precision when performing subsequent floating point operations on the floating point operand so that execution time can be decreased (Henry, par. 9).

Regarding claim 2, Chen in view of Henry teaches the method of claim 1, wherein:
zeroing the first portion of the first data comprises zeroing a portion of a mantissa of the first data (In Henry, the portion that is zeroed is a portion of the significand of a floating point number. As is known in the art, the significand is also known as the mantissa (see Fig. 2 of Henry)).

Regarding claim 3, Chen in view of Henry teaches the method of claim 1, further comprising:
in response to identifying that the state of the first flag is a second state, zeroing a second portion of the first data to generate second modified data (As illustrated in Fig. 7 of Henry, the 2-bit flag can have 4 different states, with the first state being “01” and the second state being “10”. Since the double extended precision (state “10”) calls for a higher precision than the double precision (state “01”), a person skilled in the art would infer that its zeroed portion is larger than the zeroed portion of the double precision).

Claims 4 and 5 can be rejected under the same rationales set forth in the rejection of respective claims 1 and 3 because Chen discloses a plurality of shaders each of which has an associated precision upgrade bit (See par. 111 of Chen) and operates according to the state of its precision upgrade bit.

Regarding claim 6, Chen in view of Henry teaches the method of claim 4, further comprising:
in response to identifying that the state of the second flag is a second state, performing shading operations at the second shader using the second data (As explained in the rejection of claim 3, the second state corresponds to the double extended precision. When the flag is in this state, a larger portion of the significand of a floating point number is set to “0” as opposed to when the flag is in the first state, which corresponds to the double precision. Shading operations are then performed on this modified floating point number).

Regarding claim 7, Chen in view of Henry teaches the method of claim 6, wherein the first data and the second data are both associated with a same frame to be generated by the GPU (A person skilled in the art would infer that the first shader could be, for example, a vertex shader and the second shader could be a pixel shader. In a modern GPU, these two shaders are components of a graphics pipeline that generates an image frame by frame).

Regarding claim 8, Chen in view of Henry teaches the method of claim 1, further comprising:
identifying a type of program executing at a processor including the GPU; and
setting the first flag based on the identified type of program (Chen, par. 110: “Certain shaders (e.g., a vertex shader) in which all variables are typically defined to have a maximum precision (e.g., high-p of FP32), would typically not be candidates for a precision upgrade. Other shaders (e.g., a pixel shader) where at least some variables are typically defined to have a lower precision (e.g., medium-p of FP16), may be more-likely candidates to receive an automated precision upgrade in conformance with various embodiments described herein”).

Regarding claim 9, Chen in view of Henry teaches the method of claim 1, further comprising:
setting the first flag based on a compiler flag included at a first program (Chen, par. 110: “In some embodiments, each compiled shader output by method 1100 is associated with a flag bit, the value of which is indicative of whether a higher precision implementation of one or more shader variable is possible”. See also the shader compiler illustrated in Fig. 11 of Chen).

Claim 10 can be rejected under the same rationale set forth in the rejection of claim 1 because each shader illustrated in Fig. 8 of Chen (e.g. vertex shader, hull shader, domain shader, geometry shader) can be equated to a functional unit. As disclosed in par. 111 of Chen, each shader is associated with a precision upgrade bit and operates according to the state of this bit.

Regarding claim 11, Chen in view of Henry teaches the method of claim 10, further comprising:
based on the state of the flags, processing data in an unmodified state at a second subset of the plurality of functional units (In Chen as modified by Henry, if the 2-bit flag associated with a shader has a value of “00”, its variables are not modified (not appended with zeroes). Therefore, shaders whose flag has the value of “00” constitute the claimed “second subset”).

Claims 12-17 recite similar limitations as respective claims 1-6, but are directed to a GPU comprising a control module and at least two shaders. Chen discloses in par. 117: “At operation 1405, the shader is launched, for example by dispatching the shader machine code to the graphics processor. During launch, the graphics driver 1426 accesses memory 1050 and determines the precision upgrade bit value associated with the dispatched shader code”. Thus, graphics driver 1426 could be equated to the claimed “control module”. Since Chen also discloses a plurality of shaders, each of which has an associated precision upgrade bit (See par. 111 and Fig. 8), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Regarding claim 18, Chen in view of Henry teaches the GPU of claim 12, wherein the control module is to: 
provide the first flag to an arithmetic unit associated with shader computation (Chen, par. 67: “Each execution unit in execution unit array 608A-N operates on arrays of data elements. The number of data elements is the "execution size," or the number of channels for the instruction. An execution channel is a logical unit of execution for data element access, masking, and flow control within instructions. The number of channels may be independent of the number of physical Arithmetic Logic Units (ALUs) or Floating Point Units (FPUs) for a particular graphics processor”).

Regarding claim 19, Chen in view of Henry teaches the GPU of claim 12, wherein the control module is to: 
receive a list of shaders indicated as reduced precision shaders based on an image quality measure (Chen, par. 30: “One or more system, apparatus, method, and computer readable media is described below for automated data type precision control capable of improving rendering quality on a graphics processor. Perceptible rendering quality is dependent at least in part on number format precision (e.g., FP16 or FP32) employed for shader program variables”. Fig. 12 of Chen shows a list of shaders, wherein shaders whose precision upgrade bit has a value of “0” are shaders indicated as reduced precision shaders).

Regarding claim 20, Chen in view of Henry teaches the GPU of claim 19, wherein the control module is to: 
set the first flag based on a device driver accessing the list of shaders (Chen, par. 117: “At operation 1405, the shader is launched, for example by dispatching the shader machine code to the graphics processor. During launch, the graphics driver 1426 accesses memory 1050 and determines the precision upgrade bit value associated with the dispatched shader code”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613